J-S03002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LATEEF KHADEEN WATTS,                             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

SUPERINTENDENT THOMAS MCGINLEY,
PENNSYLVANIA BOARD OF PROBATION
AND PAROLE,

                            Appellees                  No. 2845 EDA 2017


                   Appeal from the Order Entered July 31, 2017
                In the Court of Common Pleas of Delaware County
               Criminal Division at No(s): CP-23-CR-0008178-2005


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED MARCH 26, 2018

        Lateef Khadeen Watts (Appellant) appeals pro se from the order

entered on July 31, 2017, that dismissed his petition for writ of habeas

corpus on the basis that Appellant’s maximum sentence had not yet expired

and, therefore, the claims Appellant asserted did not fall within the trial

court’s jurisdiction, citing Commonwealth, Department of Correction v.

Reese, 774 A.2d 1255 (Pa. Super. 2001). After review, we affirm.

        As stated verbatim in his brief, Appellant raises the following issues in

this appeal:

        [A.] Did the Common Pleas Court err in dismissing Appellant’s
        habeas Corpus Petition under the auspice that his original
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S03002-18


       judgment of sentence was NOT completed, thus, misapplying the
       facts for which was presented, and dismissing his habeas Petition
       erroneously?

       [B.] Did the court of Common Pleas err in dismissing Appellant
       Habeas Corpus Petition where he suffers a unconstitutional
       detention against a judicially imposed order issued by Delaware
       Count court of Common Pleas whereas Pennsylvania Board of
       Probation and Parole unconstitutionally altered his original
       maximum sentence without constitutional, statutory, and judicial
       authority, thus violating Appellant’s 14th, 4th, 5th, 8th, and 5th
       Amendment rights y a continued forced incarceration?

       [C.] Whether the Court of Common Pleas err’d in dismissing
       Appellant’s Habeas Corpus Petition when his rights to the Due
       Process Clause “Liberty Interest” continues to be violated by
       Governmental State Agency, pursuant to both State and Federal
       Constitutional mandates?

Appellant’s brief at 4.

       Despite Appellant’s statement of the issues that he attempts to raise in

this appeal, the essence of his arguments centers on his allegation that the

Pennsylvania Board of Probation and Parole (PBPP) erred in recalculating his

maximum release date, which this Court stated in Reese is not a proper use

of a writ of habeas corpus. See Reese, 774 A.2d at 1261. Moreover, under

the circumstances here, Appellant’s challenge should proceed through the

PBPP’s      administrative     process     with      any   appeal   directed    to     the

Commonwealth Court. See id. at 1260.

       We    have    reviewed     the    certified   record,   Appellant’s   brief,1   the

applicable law, and the opinion authored by the Honorable James P. Bradley
____________________________________________


1The Commonwealth/PBPP has not submitted a brief in connection with this
appeal.



                                           -2-
J-S03002-18



of the Court of Common Pleas of Delaware County, dated September 20,

2017. We conclude that Judge Bradley’s opinion accurately disposes of the

arguments raised by Appellant on appeal and we discern no abuse of

discretion or error of law. Accordingly, we adopt Judge Bradley’s opinion as

our own and affirm the July 31, 2017 order on that basis.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/18




                                    -3-